DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a compressed natural gas ("CNG") fuel system, comprising a plurality of fuel tank assemblies interconnected with fuel lines. The plurality of fuel tank assemblies comprises a CNG fuel tank and a fuel tank shield. The fuel tank shield comprises a cylindrical shape with a prominent cavity so that each CNG fuel tank may be disposed therein. The fuel tank shield comprises cross linked polyethylene so as to minimize impact from gravel. The fuel tank shield coupled with a heat shield. The heat shield comprises one or more layers of woven silica with a flexible finish, and wherein an in-line filter is coupled between the plurality of fuel tank assemblies.  The compressed natural gas ("CNG") fuel system also comprises a plurality of fuel tank straps configured to retain the CNG fuel tank with the fuel tank shield, a gas regulator configured to cease CNG flow at a predetermined pressure level, a first and second fuel tank disposed immediately in front of a rear wheel assembly; wherein: a cage structure comprising metallic elements configured as an exoskeleton disposed about the first and second fuel tank assemblies. The cage structure comprises a plurality of vertically disposed members that are adhered to cross members and a third fuel tank assembly is disposed immediately behind the rear wheel assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618